Scott, J. (concurring).
I do not think that the defendant sustained the plea of fraud, except perhaps with regard to the Monroe Bank claim. The written representation as to the book accounts is that they are “ genuine, bona fide ” accounts, and there is nothing to show that they were not. Even if the plaintiff made an additional oral representation that they were collectible, there is no legal evidence that they were not, merely evidence that some of the creditors refused to pay in full. As to the claim of $1,400 against the Monroe Bank, however, the representation is that it was “ genuin'e, bona fide and correct.” There is some evidence that it was not correct, and that the plaintiff knew, or was chargeable with knowledge thereof. As to the representation that there were no claims against the company that must I think be limited to claims which had been preferred prior to the date of the representation, or at the very most to valid, enforceable claims that might be made thereafter. It could not have been intended as a representation or even guaranty that no one would ever prefer an unfounded claim.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.